


Exhibit 10.1

 

 

FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

among

 

DIVIDEND CAPITAL TOTAL REALTY TRUST INC.,

 

DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP

 

and

 

DIVIDEND CAPITAL TOTAL ADVISORS LLC

 

1

--------------------------------------------------------------------------------


 

1.

DEFINITIONS

1

 

 

 

2.

APPOINTMENT

8

 

 

 

3.

DUTIES OF THE ADVISOR

8

 

 

 

4.

AUTHORITY OF ADVISOR

10

 

 

 

5.

BANK ACCOUNTS

11

 

 

 

6.

RECORDS; ACCESS

11

 

 

 

7.

LIMITATIONS ON ACTIVITIES

11

 

 

 

8.

RELATIONSHIP WITH DIRECTORS

11

 

 

 

9.

FEES

11

 

 

 

10.

EXPENSES

14

 

 

 

11.

OTHER SERVICES

15

 

 

 

12.

REIMBURSEMENT TO THE ADVISOR

15

 

 

 

13.

OTHER ACTIVITIES OF THE ADVISOR

15

 

 

 

14.

TERM; TERMINATION OF AGREEMENT

16

 

 

 

15.

TERMINATION BY THE PARTIES

16

 

 

 

16.

ASSIGNMENT TO AN AFFILIATE

17

 

 

 

17.

PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION

17

 

 

 

18.

INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP

17

 

 

 

19.

INDEMNIFICATION BY ADVISOR

19

 

 

 

20.

NOTICES

19

 

 

 

21.

MODIFICATION

19

 

 

 

22.

SEVERABILITY

19

 

 

 

23.

CONSTRUCTION

20

 

 

 

24.

ENTIRE AGREEMENT

20

 

 

 

25.

INDULGENCES, NOT WAIVERS

20

 

 

 

26.

GENDER

20

 

 

 

27.

TITLES NOT TO AFFECT INTERPRETATION

20

 

 

 

28.

EXECUTION IN COUNTERPARTS

20

 

 

 

29.

INITIAL INVESTMENT

20

 

i

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of March 19, 2008,
is among Dividend Capital Total Realty Trust Inc., a Maryland corporation (the
“Company”), Dividend Capital Total Realty Operating Partnership LP, a Delaware
limited partnership, and Dividend Capital Total Advisors LLC, a Delaware limited
liability company.

 

W I T N E S S E T H

 

WHEREAS, the Company intends to qualify as a REIT (as defined below), and to
invest its funds in investments permitted by the terms of Sections 856 through
860 of the Code (as defined below);

 

WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct all its business and make all investments in Real Properties
and Real Estate Related Securities through the Operating Partnership;

 

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board of Directors of the Company all as provided herein;

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the parties hereto are party to an Advisory Agreement, dated as of
January 9, 2006, as amended.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

1.               DEFINITIONS.  As used in this Advisory Agreement (the
“Agreement”), the following terms have the definitions hereinafter indicated:

 

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, acquisition or development of any
Real Property, whether or not acquired, including, without limitation, legal
fees and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on property not acquired, accounting fees and
expenses, title insurance premiums, and the costs of performing due diligence.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company, the Operating
Partnership or the Advisor) in connection with making or investing in mortgages
or the purchase, development or construction of a Real Property, including real
estate commissions, selection fees, development fees, construction fees,
nonrecurring management fees, loan fees, points or any other fees of a similar
nature.  Excluded shall be development fees and construction fees paid to any
Person not affiliated with the Sponsor in connection with the actual development
and construction of a project.

 

Advisor. Dividend Capital Total Advisors LLC, a Delaware limited liability
company, any successor advisor to the Company, the Operating Partnership or any
person or entity to which Dividend Capital Total Advisors LLC or any successor
advisor subcontracts substantially all of its functions.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the forgoing, a Person hired or retained by Dividend Capital
Total Advisors LLC to perform property and securities management and related
services for the Company or the Operating Partnership that is not hired or
retained to perform substantially all of the functions of Dividend Capital Total
Advisors LLC with respect to the Company or the Operating Partnership as a whole
shall not be deemed to be an Advisor.

 

Advisor Asset Management Fee. For Real Properties: 1) Before the Dividend
Coverage Ratio Date: (a) For Direct Real Properties: (i) a monthly fee not to
exceed one-twelfth of 0.50% of the aggregate cost (before non-cash reserves and
depreciation) of Direct Real Properties; (ii) a monthly fee not to exceed 6% of
the aggregate monthly Net Operating Income derived from all Direct Real
Properties; provided, however, that the aggregate monthly fee to be paid to the
Advisor pursuant to these subclauses (i) and (ii) in aggregate shall not exceed
one-twelfth of 0.75% of the aggregate cost (before non-cash reserves and
depreciation) of all Direct Real Properties; and (iii) a fee not to exceed 1.0%
of the Contract Sales Price of each Direct Real Property sold upon its
disposition; and (b) For Product Specialist Real Properties: (i) a monthly fee
not to exceed one-twelfth of 0.50% of the aggregate cost (before non-cash
reserves and depreciation) of Product Specialist Real Properties; (ii) a monthly
fee not to exceed 6% of the aggregate monthly Net Operating Income derived from
all Product Specialist Real Properties; provided, however, that in the event
that the aggregate monthly amount of such fee reallocated to Product Specialists
by the Advisor exceeds 6% of the aggregate monthly Net Operating Income derived
from all Product Specialist Real Properties, then the monthly fee to be paid to
the Advisor pursuant to this subclause (ii) shall be increased by the amount of
such excess; provided further, however, that the monthly fee to be paid to the
Advisor pursuant to this subclause (ii) shall not exceed 8% of the aggregate
monthly Net Operating Income derived from all Product Specialist Real
Properties; and (iii) a fee not to exceed 1.0% of the Contract Sales Price of
each Product Specialist Real Property sold upon its disposition;  2) After the
Dividend Coverage Ratio Date: For all Real Properties: (i) a monthly fee not to
exceed one-twelfth of 0.50% of the aggregate cost (before non-cash reserves and
depreciation) of all Real Properties; (ii) a monthly fee not to exceed 8.0% of
the aggregate monthly Net Operating Income derived from all Real Properties; and
(iii) a fee not to exceed 1.0% of the Contract Sales Price of each Real Property
sold upon its disposition.  For Real Estate Related Securities: the Advisor
Asset Management Fee will consist of a monthly fee not to exceed one-twelfth of
1.0% of the value of the Real Estate Related Securities.  With the exception of
any portion of the Advisor Asset Management Fee related to the disposition of
Real Properties, which shall be payable at the time of such disposition, the
Advisor Asset Management Fee shall be payable on the 1st of each month, and
shall be based upon (i) the aggregate cost (before non-cash reserves and
depreciation) of all Real Property as of close of business on the last day of
the prior month, (ii) the Net Operating Income derived from all Real Property
during the prior month, and (iii) the value of the Real Estate Related
Securities as of the close of business on the last day of the prior month.

 

Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner.

 

Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Real Estate Related Securities and Real Properties,

 

2

--------------------------------------------------------------------------------


 

before deducting depreciation, bad debts or other non-cash reserves, computed by
taking the average of such values at the end of each month during such period.

 

Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.

 

Bylaws. The bylaws of the Company, as the same are in effect from time to time.

 

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor, or a material breach of this Agreement by the Advisor.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Company. Company shall have the meaning set forth in the preamble of this
Agreement.

 

Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, which is transferred or conveyed to the Company (including all
rents, income, profits and gains therefrom), and which is owned or held by, or
for the account of, the Company.

 

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.

 

Contract Purchase Price. The amount actually paid or allocated (as of the date
of purchase) to the purchase or improvement of Real Property, exclusive of
Acquisition Fees and Acquisition Expenses.

 

Contract Sales Price. The total consideration received by the Company for the
sale of a Company Property.

 

Dealer Manager.  Dividend Capital Securities LLC, an Affiliate of the Advisor,
or such other Person or entity selected by the Board of Directors to act as the
dealer manager for the Offering.  Dividend Capital Securities LLC is a member of
the National Association of Securities Dealers, Inc.

 

Dealer Manager Fee.  Up to: (a) 2.5% of Gross Proceeds from the sale of primary
shares in the Offering (not including Shares sold pursuant to the Company’s
dividend reinvestment plan) payable to the Dealer Manager for serving as the
dealer manager of the Offering.

 

Debt Investments Advisory Fee. Any and all fees and commissions paid by any
Person to any other Person (including any fees or commissions paid by or to any
Affiliate of the Company, the Operating Partnership or the Advisor) in
connection with (i) the origination of any type of debt investment including,
but not limited to, the origination of mortgage loans, B-notes, mezzanine debt,
participating debt (including with equity-like features), non-traded preferred
equity, convertible debt, hybrid instruments, equity instruments and other
related investments, and (ii) the acquisition of any type of non-securitized
debt investment including, but not limited to, acquisitions or participations in
mortgage loans, B-notes, mezzanine debt, participating debt (including with
equity-like features), non-traded preferred equity, convertible debt, hybrid
instruments, equity instruments and other related investments.

 

3

--------------------------------------------------------------------------------


 

Direct Real Properties: shall mean those Real Properties acquired directly by
the Company without the advice or participation of a Product Specialist engaged
by the Advisor as described in the Company’s Prospectus.

 

Director. A member of the Board of Directors of the Company.

 

Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

 

Dividend Coverage Ratio: shall mean, as to any given fiscal quarter of the
Company, the total amount of Distributions to be made by the Company with
respect to that fiscal quarter divided by the aggregate Funds From Operations
for that fiscal quarter.

 

Dividend Coverage Ratio Date: shall be the date on which the Dividend Coverage
Ratio has been less than or equal to 1.00 for two consecutive fiscal quarters of
the Company.

 

Equity Shares. Transferable shares of beneficial interest of the Company of any
class or series, including common shares or preferred shares.

 

Funds From Operations: shall have the meaning assigned to it in the Company’s
financial statements, from time to time.

 

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

 

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company and/or the
Operating Partnership to assume and agree to perform the Company’s and/or the
Operating Partnership’s obligations under this Agreement; or (ii) any material
breach of this Agreement of any nature whatsoever by the Company and/or the
Operating Partnership.

 

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through all Offerings, without deduction for Sales Commissions,
volume discounts, any marketing support and due diligence expense reimbursement
or Organization and Offering Expenses.  For the purpose of computing Gross
Proceeds, the purchase price of any Share for which reduced Sales Commissions
are paid to the Dealer Manager or a Soliciting Dealer (where net proceeds to the
Company are not reduced) shall be deemed to be the full amount of the offering
price per Share pursuant to the Prospectus for such Offering without reduction.

 

Independent Director. Independent Director shall have the meaning set forth in
the Articles of Incorporation.

 

Independent Expert. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company.

 

Joint Ventures. The joint venture or partnership arrangements (other than with
Dividend Capital Total Realty Operating Partnership LP) in which the Company or
any of its subsidiaries is a co-venturer or general partner which are
established to acquire Real Properties.

 

4

--------------------------------------------------------------------------------


 

Listing. The listing of the Shares on a national securities exchange or the
quotation of the Shares on the Nasdaq National Market (“Nasdaq”) or the receipt
by the Company’s stockholders of securities that are listed on a national
securities exchange or the Nasdaq in exchange for the Company’s common stock. 
Upon such Listing, the Shares shall be deemed Listed.

 

Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company’s assets.

 

Net Operating Income.  Equal to (i) revenues from Real Properties, less deferred
rents receivable, calculated, in each case, in accordance with GAAP, plus
(ii) payments received pursuant to master lease agreements with sellers of Real
Properties, less (iii) the costs of maintaining the Real Properties, including,
without limitation, taxes, insurance, repairs and maintenance, but excluding
depreciation, amortization, principal and interest payments, and capital
expenditures, calculated, in each case, in accordance with GAAP.

 

Offering. The public offering of Shares pursuant to a Prospectus.

 

Operating Partnership.  Operating Partnership shall have the meaning set forth
in the preamble of this Agreement.

 

Operating Partnership Agreement.  The Operating Partnership Agreement among the
Company, the Advisor, and Dividend Capital Total Advisors Group LLC.

 

OP Unit.  Units of limited partnership interest in the Operating Partnership.

 

Organizational and Offering Expenses.  Any and all costs and expenses, other
than the Sales Commission, the Dealer Manager Fee and the Servicing Fee,
incurred by the Advisor or any Affiliate in connection with the formation,
qualification and registration of the Company and the marketing and distribution
of Shares, including, without limitation, the following: total underwriting and
brokerage discounts and commissions (including fees of the underwriters’
attorneys), expenses for printing, engraving, mailing and distributing costs,
salaries of employees while engaged in sales activity, telephone and other
telecommunications costs, all advertising and marketing expenses (including the
costs related to investor and broker-dealer sales meetings), charges of transfer
agents, registrars, trustees, escrow holders, depositories, experts, fees,
expenses and taxes related to the filing, registration and qualification of the
sale of the Shares under federal and state laws, including accountants’ and
attorneys’ fees. Organizational and Offering Expenses paid by the Company in
connection with its formation will not exceed 1.5% of Gross Proceeds from the
sale of primary shares (not including Shares sold pursuant to the Company’s
dividend reinvestment plan).

 

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.

 

Product Specialist: Persons that have specialized expertise and dedicated
resources in specific areas of real property or real estate securities
investments and that assist the Advisor in connection with one or more of the
following: identifying, evaluating and/or recommending potential investments,
performing due diligence, negotiating purchases and/or managing the Company’s
assets on a day-to-day basis, as described in the Company’s Prospectus.

 

5

--------------------------------------------------------------------------------


 

Product Specialist Real Properties: shall mean those Real Properties acquired by
the Company pursuant to the advice or participation of a Product Specialist
engaged by the Advisor pursuant to a contractual arrangement as described in the
Company’s Prospectus.

 

Prospectus: “Prospectus” has the meaning set forth in Section 2(10) of the
Securities Act of 1933, as amended (the “Securities Act”), including a
preliminary Prospectus, an offering circular as described in Rule 256 of the
General Rules and Regulations under the Securities Act or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling securities to the public.

 

Real Estate Asset Value. The amount actually paid or allocated to the purchase,
development, construction or improvement of a Real Property, exclusive of
Acquisition Fees and Acquisition Expenses.

 

Real Estate Related Securities.  The real estate related securities investments,
or such investments the Board of Directors and the Advisor mutually designate as
Real Estate Related Securities to the extent such investments could be
classified as either Real Estate Related Securities or Real Property, which are
owned from time to time by the Company or the Operating Partnership.

 

Real Property. (i) Land, including the buildings located thereon, or (ii) land
only, or (iii) the buildings only, which are owned from time to time by the
Company or the Operating Partnership, either directly or through subsidiaries,
joint venture arrangements or other partnerships, or (iv) such investments the
Board of Directors and the Advisor mutually designate as Real Property to the
extent such investments could be classified as either Real Property or Real
Estate Related Securities.  Properties sold by the Company or any Affiliate to
tenancy-in-common investors shall be deemed Real Property for the purposes of
this definition so long as (i) such properties are being leased by the Company
or any Affiliate from the tenancy-in-common investors, and (ii) such properties
are reflected as assets of the Company in accordance with GAAP.

 

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.

 

Sale or Sales.  Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
the lease of any Real Property consisting of a building only, and including any
event with respect to any Real Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Corporation or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
any event with respect to any Real Property which gives rise to insurance claims
or condemnation awards; or (D) the Company or the Operating Partnership directly
or indirectly (except as described in other subsections of this definition)
sells, grants, conveys or relinquishes its interest in any mortgage or portion
thereof (including with respect to any mortgage, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such mortgage and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified

 

6

--------------------------------------------------------------------------------


 

in clause (A) through (E) above in which the proceeds of such transaction or
series of transactions are reinvested by the Company in one or more assets
within 180 days thereafter.

 

Sales Commission.  Up to 6.0% of Gross Proceeds from the sale of primary shares
in the Offering (not including Shares sold pursuant to the Company’s dividend
reinvestment plan) payable to the Dealer Manager and reallowable to Soliciting
Dealers with respect to Shares sold by them.

 

Servicing Fee.  Up to 1.0% of the undiscounted selling price of the Shares
offered pursuant the Company’s distribution reinvestment plan payable to the
Dealer Manager.

 

Securities. Any Equity Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.

 

Shares. The shares of the common stock of the Company sold in the Offering.

 

Soliciting Dealers. Broker-dealers who are members of the National Association
of Securities Dealers, Inc., or that are exempt from broker-dealer registration,
and who, in either case, have executed participating broker or other agreements
with the Dealer Manager to sell Shares.

 

Special OP Units.  The separate series of limited partnership interests to be
issued in accordance with Paragraph 9(d).

 

Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Company, (ii) will control, manage or
participate in the management of the Company, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Company, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the Company in connection
with the founding or organizing of the business of the Company, in consideration
of services or property, or both services and property, (v) has a substantial
number of relationships and contacts with the Company, (vi) possesses
significant rights to control Real Properties, (vii) receives fees for providing
services to the Company which are paid on a basis that is not customary in the
industry, or (viii) provides goods or services to the Company on a basis which
was not negotiated at arm’s-length with the Company.  “Sponsor” does not include
wholly independent third parties such as attorneys, accountants and underwriters
whose only compensation is for professional services.

 

Stockholders. The registered holders of the Company’s Shares.

 

Termination Date. The date of termination of this Agreement.

 

Termination Event.  The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Directors then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company and the
Operating Partnership other than for Cause.

 

Total Development Cost. With regard to any Company Real Property acquired prior
to or during the development or acquisition stages, all costs and expenses paid
or incurred by the Company that are in any way related to the development of
such Real Property, including, but not limited to, land and construction costs.

 

7

--------------------------------------------------------------------------------


 

Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under generally accepted accounting principles, that are
in any way related to the operation of the Company or to corporate business,
including asset management fees and other fees paid to Advisors, but excluding
(i) the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration, and
other fees, printing and other such expenses and tax incurred in connection with
the issuance, distribution, transfer, registration and Listing, (ii) interest
payments, (iii) taxes, (iv) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (v) incentive fees paid in compliance with
the NASAA REIT Guidelines; (vi) Acquisition Fees and Acquisition Expenses,
(vii) real estate commissions on the Sale of Real Property, and (viii) other
fees and expenses connected with the acquisition, disposition, management and
ownership of real estate interests, mortgage loans or other property (including
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair, and improvement of property).  The definition of “Total Operating
Expenses” set forth above is intended to encompass only those expenses which are
required to be treated as Total Operating Expenses under the NASAA REIT
Guidelines.  As a result, and notwithstanding the definition set forth above,
any expense of the Company which is not part of Total Operating Expenses under
the NASAA REIT Guidelines shall not be treated as part of Total Operating
Expenses for purposes hereof.

 

Total Property Cost. With regard to any Company Property, an amount equal to the
sum of the Real Estate Asset Value of such Real Property plus the Acquisition
Fees and Acquisition Expenses paid in connection with such Real Property.

 

2%/25% Guidelines. For any year in which the Company qualifies as a REIT, the
requirement pursuant to the guidelines of the North American Securities
Administrators Association, Inc. that, in any 12 month period, Total Operating
Expenses not exceed the greater of 2% of the Company’s Average Invested Assets
during such 12 month period or 25% of the Company’s Net Income over the same 12
month period.

 

2.               APPOINTMENT. The Company and the Operating Partnership hereby
appoint the Advisor to serve as their advisor on the terms and conditions set
forth in this Agreement, and the Advisor hereby accepts such appointment.

 

3.               DUTIES OF THE ADVISOR. The Advisor undertakes to use its best
efforts to present to the Company and the Operating Partnership potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Directors. In performance of
this undertaking, subject to the supervision of the Directors and consistent
with the provisions of the Articles of Incorporation and Bylaws of the Company
and the Operating Partnership Agreement, the Advisor shall, either directly or
by engaging an Affiliate:

 

(a)          serve as the Company’s and the Operating Partnership’s investment
and financial advisor and provide research and economic and statistical data in
connection with the Company’s assets and investment policies;

 

(b)         provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company and the Operating
Partnership;

 

(c)          investigate, select, and, on behalf of the Company and the
Operating Partnership, engage and conduct business with such Persons as the
Advisor deems necessary to the proper performance of its obligations hereunder,
including but not limited to consultants, accountants, correspondents, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, banks, builders, developers, property owners,

 

8

--------------------------------------------------------------------------------


 

real estate management companies, real estate operating companies, securities
investment advisors, mortgagors, and any and all agents for any of the
foregoing, including Affiliates of the Advisor, and Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services, including but not limited to entering into contracts
in the name of the Company and the Operating Partnership with any of the
foregoing;

 

(d)         consult with the officers and Directors of the Company and assist
the Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Directors with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company and/or the Operating
Partnership;

 

(e)          subject to the provisions of Paragraphs 3(g) and 4 hereof,
(i) locate, analyze and select potential investments, (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investments
will be made; (iii) make investments on behalf of the Company and the Operating
Partnership in compliance with the investment objectives and policies of the
Company; (iv) arrange for financing and refinancing and make other changes in
the asset or capital structure of, and dispose of, reinvest the proceeds from
the sale of, or otherwise deal with, investments; and (v) enter into leases and
service contracts for Company Property and, to the extent necessary, perform all
other operational functions for the maintenance and administration of such
Company Property;

 

(f)            upon request provide the Directors with periodic reports
regarding prospective investments;

 

(g)         obtain the prior approval of the Board, any particular Directors
specified by the Board or any committee of the Board, as the case may be, for
any and all investments in and dispositions of Real Properties;

 

(h)         make investments in and dispositions of Real Estate Related
Securities within the discretionary limits and authority as granted by the
Board;

 

(i)             negotiate on behalf of the Company and the Operating Partnership
with banks or lenders for loans to be made to the Company and the Operating
Partnership, and negotiate on behalf of the Company and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares and Securities or obtain loans for the Company and the
Operating Partnership, but in no event in such a way so that the Advisor shall
be acting as broker-dealer or underwriter; and provided, further, that any fees
and costs payable to third parties incurred by the Advisor in connection with
the foregoing shall be the responsibility of the Company or the Operating
Partnership;

 

(j)             obtain reports (which may but are not required to be prepared by
the Advisor or its Affiliates), where appropriate, concerning the value of
investments or contemplated investments of the Company and/or the Operating
Partnership in Real Properties or Real Estate Related Securities;

 

(k)          from time to time, or at any time reasonably requested by the
Directors, make reports to the Directors of its performance of services to the
Company and the Operating Partnership under this Agreement, including reports
with respect to potential conflicts of interest involving the Advisor or any of
its affiliates;

 

(l)             provide the Company and the Operating Partnership with all
necessary cash management services;

 

9

--------------------------------------------------------------------------------


 

(m)       do all things necessary to assure its ability to render the services
described in this Agreement;

 

(n)         deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the investments in Real Properties and
all valuations of Real Estate Related Securities as may be required to be
obtained by the Board;

 

(o)         notify the Board of all proposed transactions above $25 million
before they are completed; and

 

(p)         effect any private placement of OP Units, tenancy-in-common or other
interests in Real Properties as may be approved by the Board.

 

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or any Affiliate remains responsible
for the performance of the duties set forth in this Paragraph 3.

 

4.               AUTHORITY OF ADVISOR.

 

(a)          Pursuant to the terms of this Agreement (including the restrictions
included in this Paragraph 4 and in Paragraph 7), and subject to the continuing
and exclusive authority of the Directors over the management of the Company, the
Directors hereby delegate to the Advisor the authority to (1) locate, analyze
and select investment opportunities, (2) structure the terms and conditions of
transactions pursuant to which investments will be made, acquired or disposed of
for the Company and the Operating Partnership, (3) acquire and dispose of
investments in compliance with the investment objectives and policies of the
Company, (4) arrange for financing or refinancing Real Property or Real Estate
Related Securities, (5) enter into leases and service contracts for Company
Property, (6) oversee Affiliated and non-Affiliated property managers who
perform services for the Company or the Operating Partnership, (7) oversee
Affiliated and non-Affiliated Persons with whom the Advisor contracts to perform
certain of the services required to be performed under this Agreement, and
(7) manage accounting and other record-keeping functions for the Company and the
Operating Partnership.

 

(b)         Notwithstanding the foregoing, any investment in Real Properties,
including any acquisition of Real Property by the Company or the Operating
Partnership (including any financing of such acquisition), will require the
prior approval of the Board, any particular Directors specified by the Board or
any committee of the Board, as the case may be.

 

(c)          If a transaction requires approval by the Independent Directors,
the Advisor will deliver to the Independent Directors all documents and other
information required by them to properly evaluate the proposed transaction.

 

The prior approval of a majority of the Independent Directors not otherwise
interested in the transaction and a majority of the Directors not otherwise
interested in the transaction will be required for each transaction to which the
Advisor or its Affiliates is a party. The Directors may, at any time upon the
giving of notice to the Advisor, modify or revoke the authority set forth in
this Paragraph 4. If and to the extent the Directors so modify or revoke the
authority contained herein, the Advisor shall henceforth submit to the Directors
for prior approval such proposed transactions involving investments in Real
Property or Real Estate Related Securities as thereafter require prior approval,
provided however, that such modification or revocation shall be effective upon
receipt by the Advisor and shall not be applicable to investment transactions to
which the Advisor has committed the Company prior to the date of receipt by the
Advisor of such notification.

 

10

--------------------------------------------------------------------------------

 

5.     BANK ACCOUNTS.  The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company and/or the Operating
Partnership or in the name of the Company and the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company and/or the
Operating Partnership, under such terms and conditions as the Directors may
approve, provided that no funds shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Directors and to the auditors of the
Company.

 

6.     RECORDS; ACCESS.  The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.

 

7.     LIMITATIONS ON ACTIVITIES.  Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, its Shares or its Securities, or otherwise not be
permitted by the Articles of Incorporation or Bylaws of the Company, except if
such action shall be ordered by the Directors, in which case the Advisor shall
notify promptly the Directors of the Advisor’s judgment of the potential impact
of such action and shall refrain from taking such action until it receives
further clarification or instructions from the Directors. In such event the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Directors so given. Notwithstanding the foregoing, the
Advisor, its directors, officers, employees and stockholders, and stockholders,
directors and officers of the Advisor’s Affiliates shall not be liable to the
Company or to the Directors or stockholders for any act or omission by the
Advisor, its directors, officers or employees, or stockholders, directors or
officers of the Advisor’s Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement except as provided in
Paragraphs 20 and 21 of this Agreement.

 

8.     RELATIONSHIP WITH DIRECTORS.  Subject to Paragraph 7 of this Agreement
and to restrictions advisable with respect to the qualification of the Company
as a REIT, directors, officers and employees of the Advisor or an Affiliate of
the Advisor or any corporate parents of an Affiliate, may serve as a Director
and as officers of the Company, except that no director, officer or employee of
the Advisor or its Affiliates who also is a Director or officer of the Company
shall receive any compensation from the Company for serving as a Director or
officer other than reasonable reimbursement for travel and related expenses
incurred in attending meetings of the Directors and no such Director shall be
deemed an Independent Director for purposes of satisfying the Director
independence requirement set forth in the Articles of Incorporation.

 

9.     FEES.

 

(a)   Acquisition Fees.  The Advisor shall receive as compensation for services
rendered in connection with the investigation, selection and acquisition (by
purchase, investment or exchange) of Real Property an Acquisition Fee payable by
the Company.  The total Acquisition Fees paid to the Advisor or its Affiliates
shall not exceed (i) 2.0% of the Contract Purchase Price of Real Properties
acquired directly or indirectly by the Company for the first $500,000,000 of
Real Properties acquired, and 1.0% thereafter, and (ii) 4.0% of the Total
Development Cost of Real Properties developed by or on behalf of the Company for
services provided by the Advisor, its Affiliates, or sub-contractors thereof. 
Acquisition Fees shall be payable on the acquisition of a specific Real
Property, on the acquisition of a portfolio of Real Properties

 

11

--------------------------------------------------------------------------------


 

through a purchase of assets, merger or similar transaction, or on the
completion of development of a Real Property or Real Properties for the
Company.  However, the total of all Acquisition Fees and Acquisition Expenses
payable with respect to any Real Property or Real Properties shall not exceed 6%
of the Contract Purchase Price or the Total Development Cost (as applicable) of
such Real Property or Real Properties unless fees in excess of such amount are
approved by a majority of the Directors not interested in such transaction and
by a majority of the Independent Directors not interested in such transaction.

 

(b)   Debt Investments Advisory Fee.  The Advisor shall receive as compensation
for services rendered in connection with (i) the investigation, selection and
origination of any type of debt investment and (ii) the investigation, selection
and acquisition of any type of non-securitized debt investment a Debt
Investments Advisory Fee payable by the Company.  The total Debt Investments
Advisory Fees paid to the Advisor or its Affiliates shall not exceed 1.0% of the
total amount of the relevant debt investment made directly or indirectly by the
Company.  The Debt Investments Advisory Fee shall be payable on the closing date
of the relevant debt investment.

 

(c)   Real Estate Sales Commissions. If the Advisor or an Affiliate provides a
substantial amount of the services in connection with the Sale of one or more
Real Properties, the Advisor or an Affiliate shall receive a real estate sales
commission equal to the lesser of (i) one-half of a Competitive Real Estate
Commission or (ii) 1% of the Contract Sales Price of such Real Property or Real
Properties. The Real Estate Commission may be paid in addition to real estate
commissions paid to non-Affiliates, provided that the total real estate
commissions paid to all Persons by the Company with respect to the sale of such
Real Property or Real Properties shall not exceed an amount equal to the lesser
of (i) 6% of the Contract Sales Price of the Real Property or Real Properties or
(ii) the Competitive Real Estate Commission.

 

(d)   Advisor Asset Management Fee. The Advisor shall receive as compensation
for services rendered in connection with the management of the Company’s assets
the Advisor Asset Management Fee.  The Advisor Asset Management Fee shall be
payable by the Company in cash or in Shares at the option of the Advisor, and
may be deferred, in whole or in part, from time to time, by the Advisor (without
interest).  The Advisor Asset Management Fee shall be calculated monthly and
includes the following for Real Properties and Real Estate Related Securities,
respectively:

 

A)  For Real Properties:

 

1)              Before the Dividend Coverage Ratio Date:

 

a)              For Direct Real Properties: (i) a monthly fee not to exceed
one-twelfth of 0.50% of the aggregate cost (before non-cash reserves and
depreciation) of Direct Real Properties; (ii) a monthly fee not to exceed 6% of
the aggregate monthly Net Operating Income derived from all Direct Real
Properties; provided, however, that the aggregate monthly fee to be paid to the
Advisor pursuant to these subclauses (i) and (ii) in aggregate shall not exceed
one-twelfth of  0.75% of the aggregate cost (before non-cash reserves and
depreciation) of all Direct Real Properties; and (iii) a fee not to exceed 1.0%
of the Contract Sales Price of each Direct Real Property sold upon its
disposition;

 

b)             For Product Specialist Real Properties: (i) a monthly fee not to
exceed one-twelfth of 0.50% of the aggregate cost (before non-cash reserves and
depreciation) of Product Specialist Real Properties; (ii) a monthly fee not to
exceed 6% of the aggregate monthly Net Operating Income derived from all Product
Specialist Real Properties; provided, however, that in the event that the
aggregate monthly amount of such fee reallocated to Product Specialists by the
Advisor exceeds 6% of the

 

12

--------------------------------------------------------------------------------


 

aggregate monthly Net Operating Income derived from all Product Specialist Real
Properties, then the monthly fee to be paid to the Advisor pursuant to this
subclause (ii) shall be increased by the amount of such excess; provided
further, however, that the monthly fee to be paid to the Advisor pursuant to
this subclause (ii) shall not exceed 8% of the aggregate monthly Net Operating
Income derived from all Product Specialist Real Properties; and (iii) a fee not
to exceed 1.0% of the Contract Sales Price of each Product Specialist Real
Property sold upon its disposition;

 

2)              After the Dividend Coverage Ratio Date:

 

a)              For all Real Properties: (i) a monthly fee not to exceed
one-twelfth of 0.50% of the aggregate cost (before non-cash reserves and
depreciation) of all Real Properties; (ii) a monthly fee not to exceed 8.0% of
the aggregate monthly Net Operating Income derived from all Real Properties; and
(iii) a fee not to exceed 1.0% of the Contract Sales Price of each Real Property
sold upon its disposition.

 

B)  For Real Estate Related Securities: the Advisor Asset Management Fee will
consist of a monthly fee not to exceed one-twelfth of 1.0% of the value of the
Real Estate Related Securities.

 

With the exception of any portion of the Advisor Asset Management Fee related to
the disposition of Real Properties, which shall be payable at the time of such
disposition, the Advisor Asset Management Fee shall be payable on the 1st of
each month, and shall be based upon (i) the aggregate cost (before non-cash
reserves and depreciation) of all Real Property as of close of business on the
last day of the prior month, (ii) the Net Operating Income derived from all Real
Property during the prior month, and (iii) the value of the Real Estate Related
Securities as of the close of business on the last day of the prior month.

 

(e)   Operating Partnership Interests.  The Advisor has made a capital
contribution of $200,000 to the Operating Partnership in exchange for OP Units. 
An affiliate of the Advisor also will be issued OP Units constituting a separate
series of limited partnership interests (the “Special OP Units”).  Upon the
earliest to occur of the termination of this Agreement for Cause, a Termination 
Event or a Listing, all of the Special OP Units shall be redeemed by the
Operating Partnership in accordance with the terms of the Operating Partnership
Agreement.

 

(f)    Loans from Affiliates. If any loans are made to the Company or the
Operating Partnership by the Advisor or any Affiliate, the maximum amount of
interest that may be charged shall be the lesser of (i) 1% above the prime rate
of interest charged from time to time by the principal bank then used by the
Company or the Operating Partnership and (ii) the rate that would be charged to
the Company or the Operating Partnership by unrelated lending institutions on
comparable loans for the same purpose. The Advisor or any Affiliate thereof may
not make any loan to the Company or the Operating Partnership unless a majority
of the Directors (including a majority of the Independent Directors) not
otherwise interested in such loan approve the loan as being fair, competitive,
and commercially reasonable and no less favorable to the Company or the
Operating Partnership than loans between unaffiliated parties under the same
circumstances.

 

(g)   Exclusion of Certain Transactions.  In the event the Company or the
Operating Partnership shall propose to enter into any transaction in which an
officer or director of the Company, and the Operating Partnership, the Advisor,
or any Affiliate of the Company, the Operating Partnership or the Advisor has a
direct or indirect interest, then (i) such transaction shall be approved by a
majority of the Board of Directors and also by a majority of the Independent
Directors and (ii) any commissions or

 

13

--------------------------------------------------------------------------------


 

remuneration received by any such persons in connection with such transaction
shall be deducted from the fees payable under this Agreement.

 

(h)   Product Specialists.  In the event the Advisor enters into strategic
alliances with product specialists with respect to investments in real
properties or real estate related securities on behalf of the Company or the
Operating Partnership as provided for in the Company’s prospectus, and the
product specialists perform services that entitle them to Acquisition Fees, Debt
Investments Advisory Fees and/or Asset Management Fees, any such fees will be
paid by the Advisor (and not by the Company or the Operating Partnership) out of
the Acquisition Fees, Debt Investments Advisory Fees and/or Asset Management
Fees the Advisor receives from the Company or the Operating Partnership.

 

10.   EXPENSES.

 

(a)   In addition to the compensation paid to the Advisor pursuant to Paragraph
9 hereof, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor in
connection with the services it provides to the Company and the Operating
Partnership pursuant to this Agreement, including, but not limited to:

 

(i)            the Company’s Organizational and Offering Expenses; provided,
however, that within 60 days after the end of the month in which the Offering
terminates, the Advisor shall reimburse the Company for any Organizational and
Offering Expenses reimbursement received by the Advisor pursuant to this
Paragraph 10, to the extent that such reimbursement exceeds the maximum amount
permitted or, at the option of the Company, such excess shall be subtracted from
the next reimbursement of expense to be made by the Company pursuant to this
Paragraph 10.  The Advisor shall be responsible for the payment of all the
Company’s Organizational and Offering Expenses in excess of the maximum amount
permitted;

 

(ii)           Acquisition Expenses incurred in connection with the selection
and acquisition of Real Properties;

 

(iii)          the actual cost of goods and services used by the Company and
obtained from entities not affiliated with the Advisor, other than Acquisition
Expenses, including brokerage fees paid in connection with the purchase and sale
of Real Estate Related Securities;

 

(iv)          interest and other costs for borrowed money, including discounts,
points and other similar fees;

 

(v)           taxes and assessments on income of the Company or Real Properties;

 

(vi)          costs associated with insurance required in connection with the
business of the Company or by the Directors;

 

(vii)         expenses of managing and operating Real Properties owned by the
Company, whether payable to an Affiliate of the Company or a non-affiliated
Person.

 

(viii)        all expenses in connection with payments to the Directors and
meetings of the Directors and Stockholders;

 

(ix)           expenses associated with a Listing, if applicable, or with the
issuance and distribution of Shares and Securities, such as selling commissions
and fees, advertising expenses, taxes, legal and accounting fees, listing and
registration fees, and other Organization and Offering Expenses;

 

14

--------------------------------------------------------------------------------


 

(x)            expenses connected with payments of Distributions in cash or
otherwise made or caused to be made by the Company to the Stockholders;

 

(xi)           expenses of organizing, revising, amending, converting,
modifying, or terminating the Company or the Articles of Incorporation;

 

(xii)          expenses of maintaining communications with Stockholders,
including the cost of preparation, printing, and mailing annual reports and
other Stockholder reports, proxy statements and other reports required by
governmental entities;

 

(xiii)         administrative service expenses (including personnel costs;
provided, however, that no reimbursement shall be made for costs of personnel to
the extent that such personnel perform services in transactions for which the
Advisor receives a separate fee); and

 

(xiv)        audit, accounting and legal fees.

 

(b)   Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to this Paragraph 10 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall prepare a
statement documenting the expenses of the Company and the Operating Partnership
and the calculation of the Advisor Asset Management Fee during each quarter, and
shall deliver such statement to the Company and the Operating Partnership within
45 days after the end of each quarter.

 

11.   OTHER SERVICES.  Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Paragraph 3, such services shall
be separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Directors of the Company, subject to the limitations
contained in the Articles of Incorporation, and shall not be deemed to be
services pursuant to the terms of this Agreement.

 

12.   REIMBURSEMENT TO THE ADVISOR.  For any year in which the Company qualifies
as a REIT, the Company shall not reimburse the Advisor at the end of any fiscal
quarter Total Operating Expenses that, in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for
such year.  Any Excess Amount paid to the Advisor during a fiscal quarter shall
be repaid to the Company or, at the option of the Company, subtracted from the
Total Operating Expenses reimbursed during the subsequent fiscal quarter.  If
there is an Excess Amount in any Expense Year and the Independent Directors
determine that such excess was justified based on unusual and nonrecurring
factors which they deem sufficient, then (i) the Excess Amount may be carried
over and included in Total Operating Expenses in subsequent Expense Years and
reimbursed to the Advisor in one or more of such years, provided that Total
Operating Expenses in any Expense Year, including any Excess Amount to be paid
to the Advisor, shall not exceed the 2%/25% Guidelines or (ii) the Excess Amount
may be paid in the Expense Year and within 60 days after the end of such Expense
Year there shall be sent to the stockholders a written disclosure of such fact,
together with an explanation of the factors the Independent Directors considered
in determining that such excess expenses were justified.  Such determination
shall be reflected in the minutes of the meetings of the Board of Directors. 
The Company will not reimburse the Advisor or its Affiliates for services for
which the Advisor or its Affiliates are entitled to compensation in the form of
a separate fee.  All figures used in the foregoing computation shall be
determined in accordance with generally accepted accounting principles applied
on a consistent basis.

 

13.   OTHER ACTIVITIES OF THE ADVISOR.  Nothing herein contained shall prevent
the Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without

 

15

--------------------------------------------------------------------------------


 

limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of the Advisor or its Affiliates to
engage in or earn fees from any other business or to render services of any kind
to any other partnership, corporation, firm, individual, trust or association
and earn fees for rendering such services. The Advisor may, with respect to any
investment in which the Company is a participant, also render advice and service
to each and every other participant therein, and earn fees for rendering such
advice and service. Specifically, it is contemplated that the Company may enter
into joint ventures or other similar co-investment arrangements with certain
Persons, and pursuant to the agreements governing such joint ventures or
arrangements, the Advisor may be engaged to provide advice and service to such
Persons, in which case the Advisor will earn fees for rendering such advice and
service.

 

The Advisor shall report to the Directors the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Directors knowledge of such condition
or circumstance. If the Advisor, Director or Affiliates thereof have sponsored
other investment programs with similar investment objectives which have
investment funds available at the same time as the Company, it shall be the duty
of the Directors (including the Independent Directors) to ensure that the
Advisor and its Affiliates adopt the method approved by the Independent
Directors, by which investments are to be allocated to the competing investment
entities and to use their best efforts to ensure that such method is applied
fairly to the Company.

 

The Advisor may make such an investment only after (i) such investment has been
offered to the Company, the Operating Partnership and all public partnerships
and other investment entities Affiliated with the Company with funds available
for such investment and (ii) such investment is found to be unsuitable for
investment by the Company, the Operating Partnership, such partnerships and
investment entities.  The Advisor’s Affiliates may make such an investment
subject to the method approved by the Independent Directors, by which
investments are to be allocated to the competing investment entities.

 

In the event that the Advisor is presented with a potential investment which
might be made by the Company or the Operating Partnership and by another
investment entity which the Advisor advises or manages, the Advisor shall
consider the investment portfolio of each entity; cash flow of each entity; the
effect of the acquisition on the diversification of each entity’s portfolio;
rental payments during any renewal period; the estimated income tax effects of
the purchase on each entity, the policies of each entity relating to leverage;
the funds of each entity available for investment and the length of time such
funds have been available for investment. In the event that an investment
opportunity becomes available which the Advisor determines is suitable for the
Company or the Operating Partnership based on the criteria set forth above, then
the investment opportunity shall be offered to the Company or the Operating
Partnership, consistent with the method approved by the Independent Directors. 
The Advisor may consider the investment for its own investment only if such
investment is deemed inappropriate for any investment entity which is advised or
managed by the Advisor, including the Company and the Operating Partnership.

 

14.   TERM; TERMINATION OF AGREEMENT.  This Agreement shall continue in force
for a period of one year from the date hereof, subject to an unlimited number of
successive one-year renewals upon mutual consent of the parties. It is the duty
of the Directors to evaluate the performance of the Advisor annually before
renewing the Agreement, and each such renewal shall be for a term of no more
than one year.

 

15.   TERMINATION BY THE PARTIES.  This Agreement may be terminated
(i) immediately by the Company and/or the Operating Partnership for Cause or
upon the bankruptcy of the Advisor, (ii) upon

 

16

--------------------------------------------------------------------------------


 

60 days written notice without Cause and without penalty by a majority of the
Independent Directors of the Company or (iii) upon 60 days written notice with
Good Reason by the Advisor.

 

16.   ASSIGNMENT TO AN AFFILIATE.  This Agreement may be assigned by the Advisor
to an Affiliate with the approval of a majority of the Directors (including a
majority of the Independent Directors). The Advisor may assign any rights to
receive fees or other payments under this Agreement to any Person without
obtaining the approval of the Directors. This Agreement shall not be assigned by
the Company or the Operating Partnership without the consent of the Advisor,
except in the case of an assignment by the Company or the Operating Partnership
to a corporation, limited partnership or other organization which is a successor
to all of the assets, rights and obligations of the Company or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.

 

17.   PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.  Payments to the
Advisor of unpaid expense reimbursements pursuant to this Section 19 shall be
subject to the 2%/25% Guidelines to the extent applicable.

 

(a)   After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement.

 

(b)   The Advisor shall promptly upon termination:

 

(i)            pay over to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

(ii)           deliver to the Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Directors;

 

(iii)          deliver to the Directors all assets, including Real Properties
and Real Estate Related Securities, and documents of the Company and the
Operating Partnership then in the custody of the Advisor; and

 

(iv)          cooperate with the Company and the Operating Partnership to
provide an orderly management transition.

 

18.   INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The Company
and the Operating Partnership shall indemnify and hold harmless the Advisor and
its Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland or the Articles of
Incorporation of the Company.  Notwithstanding the foregoing, the Company and
the Operating Partnership shall not provide for indemnification of the Advisor
and its Affiliates, including their respective officers, directors, partners and
employees, for any loss or liability suffered by the Advisor and its Affiliates,
including their respective officers, directors, partners and employees, nor
shall they provide that

 

17

--------------------------------------------------------------------------------


 

the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, be held harmless for any loss or liability suffered by
the Company and the Operating Partnership, unless all of the following
conditions are met:

 

(a)   The Advisor has determined, in good faith, that the course of conduct
which caused the loss or liability was in the best interest of the Company and
the Operating Partnership;

 

(b)   The Advisor was acting on behalf of or performing services for the Company
and the Operating Partnership;

 

(c)   Such liability or loss was not the result of negligence or misconduct by
the Advisor; and

 

(d)   Such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from its shareholders.

 

Notwithstanding the foregoing, the Advisor and its Affiliates, including their
respective officers, directors, partners and employees, shall not be indemnified
by the Company and the Operating Partnership for any losses, liabilities or
expenses arising from or out of an alleged violation of federal or state
securities laws by the Advisor and its Affiliates, including their respective
officers, directors, partners and employees, unless one or more of the following
conditions are met:

 

(a)  There has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Advisor;

 

(b) Such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Advisor; or

 

(c) A court of competent jurisdiction approves a settlement of the claims
against the Advisor and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company and the Operating Partnership were
offered or sold as to indemnification for violation of securities laws.

 

In addition, the advancement of the Company’s or the Operating Partnership’s
funds to the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied:

 

(a) The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;

 

(b) The legal action is initiated by a third party who is not a shareholder or
the legal action is initiated by a shareholder acting in his or her capacity as
such and a court of competent jurisdiction specifically approves such
advancement; and

 

18

--------------------------------------------------------------------------------


 

(c) The Advisor undertakes to repay the advanced funds to the Company or the
Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which the Advisor is found not to be entitled to
indemnification.

 

19.   INDEMNIFICATION BY ADVISOR.  The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor’s bad faith, fraud, willful misfeasance, gross misconduct, gross
negligence or reckless disregard of its duties, but the Advisor shall not be
held responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendation given by the Advisor. 
Notwithstanding the foregoing, the Company and the Operating Partnership may not
indemnify or hold harmless the Advisor, its Affiliates, or any of their
respective officers, directors, partners or employees in any manner that would
be inconsistent with the provisions of Section II.G of the REIT Guidelines
adopted by the North American Securities Administrators Association.

 

20.   NOTICES.  Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:

 

Dividend Capital Total Realty Trust Inc.
518 17th Street
17th Floor
Denver, CO 80202

 

 

 

To the Operating Partnership:

 

Dividend Capital Total Realty Operating
Partnership LP
518 17th Street
17th Floor
Denver, CO 80202

 

 

 

To the Advisor:

 

Dividend Capital Total Advisors LLC
518 17th Street
17th Floor
Denver, CO 80202

 

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Paragraph 22.

 

21.   MODIFICATION.  This Agreement shall not be changed, modified, terminated,
or discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

 

22.   SEVERABILITY.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

19

--------------------------------------------------------------------------------


 

23.   CONSTRUCTION.  The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado.

 

24.   ENTIRE AGREEMENT.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

25.   INDULGENCES, NOT WAIVERS.  Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 

26.   GENDER.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 

27.   TITLES NOT TO AFFECT INTERPRETATION.  The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

28.   EXECUTION IN COUNTERPARTS.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

 

29.   INITIAL INVESTMENT.  The Advisor has made a capital contribution of
$200,000 to the Operating Partnership in exchange for OP Units. The Advisor may
not sell any of the OP Units while the Advisor acts in such advisory capacity to
the Company, provided, that such OP Units may be transferred to Affiliates of
the Advisor. The restrictions included above shall not apply to any other
Securities acquired by the Advisor or its Affiliates. The Advisor shall not vote
any Shares it now owns, or hereafter acquires, in any vote for the election of
Directors or any vote regarding the approval or termination of any contract with
the Advisor or any of its Affiliates.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amended and
Restated Advisory Agreement as of the date and year first above written.

 

 

 

DIVIDEND CAPITAL TOTAL REALTY TRUST INC.

 

 

 

 

By:

/s/ Guy M. Arnold

 

Name:

Guy M. Arnold

 

Title:

President

 

 

 

 

DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc., its

 

general partner

 

 

 

 

By:

/s/ Guy M. Arnold

 

Name:

Guy M. Arnold

 

Title:

President

 

 

 

 

DIVIDEND CAPITAL TOTAL ADVISORS LLC

 

 

 

 

By:   Dividend Capital Total Advisors Group LLC, its
Sole Member

 

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

21

--------------------------------------------------------------------------------
